Citation Nr: 1021540	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk





INTRODUCTION

The appellant had active duty for training from November 1981 
to December 1981 and from March 1982 to June 1982 , with 
additional, unverified, service in the Air Force Reserves 
apparently until January 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claim for service connection for PTSD.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done prior to 
further appellate review.  

The appellant contends that her PTSD is due to her period of 
service in Cairo, Egypt, while participating in Bright Star 
'85 between July 23 to August 13, 1985.  She reported that 
she had experienced psychiatric symptoms ever since her 
service in Egypt.  The Board notes that the appellant's 
reserve service dates have not been verified, however, 
personnel records include a letter of appreciation from the 
appellant's Air Force commander for her participation in a 
Bright Star 85 exercise from July 23,1985 to August 13,1985 
and a certificate awarding the appellant the Air Force 
Achievement Medal for participation in the same exercise.  
While this was presumably a period of active duty for 
training (ACDUTRA), the Board notes that it is unclear as to 
whether the appellant was performing active duty, ACDUTRA, or 
inactive duty training (INACDUTRA) when she experienced her 
alleged stressor in July or August 1985.  Further attempts to 
verify the complete dates and types of the appellant's 
reserve service should be made, particularly the dates of 
active duty, ACDUTRA, or INACDUTRA in July and August 1985. 

In a July 2008 Statement of the Case, the RO found that the 
appellant's statement of alleged inservice stressful events 
did not include sufficient specific information to permit a 
meaningful search for verification of the claimed events 
through the U.S. Army and Joint Services Records Research 
Center (JSRCC) or any other source.  The appellant contends 
that during her service in Cairo, Egypt during the Bright 
Star 85 exercise from July 23 to August 13, 1985 she 
witnessed two jets crashing and a third jet barely avoid 
crashing.  The appellant reports that the first two jets 
exploded on impact.  The appellant states that as a medical 
service specialist, she assisted in transporting the wounded 
jet passengers to Germany, one of which was the Navy pilot of 
the third plane.  The appellant contends that during the 
flight to Germany, the Navy pilot kept screaming that they 
were all going to die and had to be strapped to a gurney.  
The appellant maintains that the incident occurred sometime 
in July or August of 1985.  The Board finds these stressors 
to be sufficiently detailed to allow for an attempt at 
verification by United States Army and Joint Services Records 
Research Center (JSRRC).  Specifically, this stressor may 
possibly be verified by requesting the unit history for the 
36th Aeromedical Evacuation Flight for that time period, or 
records associated with the Bright Star 85 exercise conducted 
from July 23 to August 13, 1985, reportedly at the Richards-
Gebaur Air Force Base, in Cairo, Egypt.

Moreover, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
should the appellant's stressful incident during service be 
verified, then the Board would be of the opinion that an 
examination would be necessary to determine whether the 
appellant has PTSD as a result of that incident.

In March 1992, the appellant was hit by a car and suffered 
several broken bones, severe head trauma, and long-term 
memory loss.  The appellant is unable to remember parts of 
her service career but can recall certain events after 
reviewing her service records and date books.  In a January 
2007 private medical examination, a psychologist noted the 
difficulty of determining the appellant's clinical profile 
due to her limited reliability for long-term memory 
retrieval.  However, he found it to be within reasonable 
psychological probability that if the appellant did serve in 
Egypt during her reported period and there was confirmation 
of two to three jet planes crashing at the military site of 
her assigned location, the credibility and veracity of her 
memory would be high.  The psychologist diagnosed the 
appellant with PTSD and stated that she exhibited symptoms of 
social isolation and restriction in areas of interest, which 
correlated to the psychological sequelae of witnessing a 
traumatic event where loss of life and/or major injury were 
encountered.  The psychologist also opined that it was 
evident that the trauma of the appellant's head injury and 
multiple visceral trauma did not, by themselves, account for 
the specificity of her present psychological symptomatology. 

The appellant has been diagnosed with PTSD and contends that 
her PTSD is due to a non-combat stressor.  It remains unclear 
whether she has a confirmed PTSD diagnosis based on the 
criteria in DSM-IV and whether her PTSD is related to an 
inservice stressor.  The Board finds that if the occurrence 
of the stressor is verified, the appellant should be afforded 
a VA examination to determine the nature and etiology of any 
PTSD that may be present.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Appellant will be notified 
when further action on her part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should request 
verification of any dates of active duty, 
active duty for training, and inactive 
duty training which the appellant had 
with the United States Air Force Reserve 
after June 1982, particularly dates in 
July and August 1985.

2.  The RO/AMC should request that the 
JSRRC (or any other appropriate agency) 
examine the unit history of the 36th 
Aeromedical Evacuation Flight, records 
pertaining to the Bright Star 85 exercise 
conducted July 23 to August 13, 1985 and 
any other relevant records for 
information that would corroborate the 
appellant's reported stressor of 
witnessing an aircraft accident and 
transporting injured to Germany following 
the incident.  Refer to the appellant's 
March 2008 statement regarding the 
details of the alleged stressor. 

3.  If the stressor is verified, the 
appellant should be afforded a 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing. 

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors that it has determined 
is verified by the evidence of the 
record, and the examiner should be 
requested to consider only these events 
for the purpose of determining whether 
exposure to an inservice stressor has 
resulted in current psychiatric symptoms.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the evidence of record.  
Lastly, if the diagnosis of PTSD is not 
deemed appropriate, the examiner is 
requested to offer any comments and an 
opinion as to whether any psychiatric 
disorder following service is in any way 
causally or etiologically related to 
service. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified. 



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


